Title: From Thomas Jefferson to Robert Mills, 25 September 1822
From: Jefferson, Thomas
To: Mills, Robert


Dear Sir
Monticello
Sep. 25. 22.
Your favor of Aug. 8. has been duly recieved, and I thank you for the pamphlet inclosed on the subject of canals. the plan it proposes is great, and I sincerely wish it may be prosecuted with success. I hope these states will prove to the world how much more it will contribute to it’s happiness to lay out the contributions of the people in opening canals for communication and irrigation, making good roads, erecting public buildings for science and the arts Etc than in slaughtering men, burning their houses, and wasting their lands. I sincerely wish you may find constant employment in this system of improvement, and derive the due reward to your merits for the useful services you may render in improving your native state. accept the assurances of my great esteem and respect.Th: Jefferson